 1
                                  UNITED STATES DISTRICT COURT
 2
                              EASTERN DISTRICT OF CALIFORNIA
 3
 4                                                    )
                                                      )   Case No.: 1:15-cv-00780-AWI-EPG (PC)
 5   GINA CARUSO                                      )
                                                      )
 6                   Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S MOTION
                                                      )   TO TERMINATE APPOINTMENT
 7          v.                                        )   OF PRO BONO COUNSEL
                                                      )
 8   OFFICER G. SOLORIO, et al.,                      )
                                                      )
 9                   Defendants.                      )
                                                      )
10                                                    )
                                                      )
11                                                    )
12
            On December 14, 2018, Plaintiff Gina Caruso filed a motion to terminate the
13
     appointment of pro bono counsel, based on a recent change in circumstances that affects her
14
     ability to afford private counsel. (ECF No. 103). Due to this change in circumstances, the
15
     termination of the appointment of pro bono counsel is warranted. Plaintiff’s Court-appointed
16
     counsel will continue representing Plaintiff in this case as private counsel.
17
            Based upon the papers submitted in support of Plaintiff’s motion, IT IS ORDERED that
18
     this Court’s appointment of Jenny Huang as pro bono counsel is hereby terminated.
19
20
     IT IS SO ORDERED.
21
22      Dated:     December 14, 2018                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                      ORDER RE: PLAINTIFF’S MOTION TO TERMINATE PRO BONO COUNSEL
                      CARUSO V. SOLORIO, ET AL., CASE NO. 1:15-CV-00780-AWI-EPG (PC)
                                                      1
